DENY and Opinion Filed September 19, 2019




                                            S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00859-CV

         IN RE BURNING BUSH MISSIONARY BAPTIST CHURCH, INC., AND
            BURNING BUSH ACADEMY AFFORDABLE DAYCARE, Relators

                       Original Proceeding from the Probate Court No. 2
                                     Dallas County, Texas
                             Trial Court Cause No. PR-19-00422-2

                               MEMORANDUM OPINION
                           Before Justices Bridges, Osborne, and Carlyle
                                    Opinion by Justice Osborne
        Before the Court is relators’ July 21, 2019 petition for writ of mandamus challenging the

trial court’s denial of their plea to the jurisdiction regarding real party in interest’s counterclaim in

the lawsuit relators filed against her. Relators assert the ecclesiastical abstention doctrine deprives

the trial court of subject matter jurisdiction over the counterclaim.

        To be entitled to mandamus relief, relators must show both that the trial court has clearly

abused its discretion and that relators have no adequate appellate remedy. In re Prudential Ins.

Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition

and the mandamus record, we conclude relators have not shown they are entitled to the relief

requested.
        Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /Leslie Osborne/
                                                     LESLIE OSBORNE
                                                     JUSTICE

190859F.P05




                                                  –2–